United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Guilford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
Office of Solicitor, for the Director

Docket No. 08-2163
Issued: May 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 1, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 12, 2008 regarding a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment to his
left leg.
FACTUAL HISTORY
On January 31, 2005 appellant, then a 29-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a left knee injury in the performance of duty on
that date when he hyperextended his left knee while walking on ice. The Office accepted the
claim for a sprain/strain of the left medial collateral ligament.

In a report dated February 6, 2006, Dr. Richard Diana, an orthopedic surgeon, advised
that appellant underwent a partial lateral meniscectomy to repair a lateral meniscal tear.
Appellant returned to a light-duty position. By report dated February 16, 2007, Dr. Diana stated
that appellant had reached maximum medical improvement. He opined that under the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) appellant had a seven percent “permanent partial disability of the
left knee related to his meniscectomy.”
The Office referred the evidence to an Office medical adviser for review. On July 10,
2007 an Office medical adviser opined that appellant had a two percent permanent impairment to
his left leg under the A.M.A., Guides for a partial lateral meniscectomy. The date of maximum
medical improvement was reported as February 16, 2007.
By decision dated July 20, 2007, the Office issued a schedule award for a two percent left
leg permanent impairment. The period of the award was 40.32 days commencing February 16 to
March 28, 2007.1
Appellant requested a hearing before an Office hearing representative, which was held on
February 6, 2008. He submitted a January 15, 2008 report from Dr. Diana, who stated that the
distinction in the A.M.A., Guides between partial and full meniscectomies was “somewhat
debatable” because a partial could be 5 percent or 95 percent. Dr. Diana stated that appellant had
a posterior tear, which was worse than an anterior tear, and few people had a full meniscectomy.
He concluded that the impairment rating should be a continuum from two to seven percent,
depending on the severity of the tear.
An Office medical adviser again reviewed the medical evidence. In a report dated
March 15, 2008, he disagreed with Dr. Diana. The medical adviser opined that under the
A.M.A., Guides the leg impairment for a partial lateral meniscectomy was two percent, while a
total meniscectomy has a different rating because of the potential complication of this procedure.
By decision dated April 12, 2008, the Office reviewed the case on its merits and found
that appellant did not have more than two percent impairment.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.2 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal

1

The decision reported the period of the award as 5.16 weeks, but 40.32 days is 5.76 weeks of compensation.

2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.3
ANALYSIS
At issue in this case is the application of Table 17-33 of the A.M.A., Guides. On
February 6, 2006 appellant underwent a partial lateral meniscectomy of the left knee.
Table 17-33 provides impairment ratings for certain lower extremity impairments based on the
diagnosis.4 Under Table 17-33, a partial medial or lateral meniscectomy is two percent leg
impairment. The Office medical adviser found that appellant had two percent leg impairment.
The attending orthopedic surgeon, Dr. Diana, opined that, in a February 16, 2007 report,
appellant had seven percent impairment. He referred to an impairment of the left knee, but
presumably he was referring to leg impairment. Under Table 17-33, a total meniscectomy is
seven percent leg impairment.
On appeal, appellant’s representative argues that Table 17-33 should be interpreted as
providing a range of impairment from two to seven percent, depending on the severity of the
meniscal tear. He cites the discussion of “diagnosis-based estimates” in the A.M.A., Guides,
which notes that for most estimates, “the ranges of impairment are broad and the estimate will
depend on the clinical manifestations and their impact on the ability to perform activities of daily
living.”5 But in reviewing Table 17-33, the Board notes that the “ranges” are specifically
identified. For example, there are a range of points that may be assigned to a hip or knee
replacement and healed fractures have a range of degrees. The actual impairment percentage to
the leg, however, is not provided as a range, but is given a specific number based on the
diagnosed condition. Where the impairment is based on degrees of a healed fracture, the table
provides specific instructions, such as an additional two percent leg impairment “per degree” for
a displaced plateau fracture with angulations of more than 20 degrees. In no instance does
Table 17-33 offer the examiner a range of impairment ratings for a specific condition.
The impairment ratings regarding meniscectomies are clearly stated in Table 17-33:
partial medial or lateral meniscectomy is two percent leg impairment. There is no range of
impairment rating and no indication in Table 17-33 or the accompanying discussion that
establishes a range of impairment ratings based on the severity of the meniscal tear. There are
certain knee conditions, such as cruciate or collateral ligament laxity, that are identified under
Table 17-33 as “mild, moderate or severe” and are given a corresponding impairment rating.
Table 17-33 does not provide a similar method for meniscectomies.
The Board finds that the Office medical adviser properly applied the A.M.A., Guides
based on the medical evidence of record. Appellant underwent a partial lateral meniscectomy
and under Table 17-33 he has two percent leg impairment. Dr. Diana’s opinion in his
3

A. George Lampo, 45 ECAB 441 (1994).

4

A.M.A., Guides 546, Table 17-33.

5

Id. at 545.

3

January 15, 2008 report that there should be a range of ratings from two to seven percent is not
supported by the A.M.A., Guides. The weight of the probative medical evidence does not
establish more than two percent leg impairment in this case.
The Board notes that the number of weeks of compensation for a schedule award is
determined by the compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the
leg, the maximum number of weeks of compensation is 288 weeks. Since appellant’s
impairment was two percent, he is entitled to two percent of 288 weeks or 5.76 weeks of
compensation. It is well established that the period covered by a schedule award commences on
the date that the employee reaches maximum medical improvement from residuals of the
employment injury.6 In this case, the Office medical adviser properly concluded that the date of
maximum medical improvement was the date of examination by Dr. Diana. The award therefore
properly runs for 5.76 weeks commencing on February 16, 2007.
CONCLUSION
The probative medical evidence does not establish more than a two percent left leg
impairment, for which appellant received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 12, 2008 is affirmed.
Issued: May 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
6

Albert Valverde, 36 ECAB 233, 237 (1984).

4

